Citation Nr: 1545471	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-13 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of frostbite of/ cold weather injury to the ears.

2.  Entitlement to service connection for skin cancer of the ears.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1955 to March 1958.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In his April 2013 VA Form 9, the Veteran requested a Travel Board hearing; in June 2015 he withdrew the hearing request.  

[The RO decided the claim of service connection for frostbite of the ears on the merits.  Regardless, the Board must make its own determination whether new and material evidence to reopen the claim was received in order to establish its jurisdiction to review de novo the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).]

The issues of service connection for residuals of frostbite of the ears (on de novo review) and cancer of the ears are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  An unappealed January 1990 rating action denied the Veteran service connection for frostbite of/cold injury to the ears essentially based on a finding that it was not shown that he was exposed to cold weather during his tour in Korea (and that a disability residual of a cold injury to the ears was not shown.   

2.  Evidence received since the January 1990 rating action suggests that the Veteran may have a disability that is a residual of frostbite of the ears in service; relates to an unestablished fact necessary to substantiate the claim of service connection for frostbite of the ears; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for residuals of frostbite of the ears may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim to reopen.  However, inasmuch as this decision reopens the claim of service connection for residuals of frostbite of the ears, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A claim which is the subject of a prior final denial decision may be reopened and reconsidered if new and material evidence is received.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).
The requirement that additional evidence received since a prior final rating must raise a reasonable possibility of substantiating the claim is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed, unless the evidence is inherently incredible or beyond the competence of the witness.  See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

A January 1990 rating action denied the Veteran service connection for frostbite of the ears essentially on the basis that it was not shown that he was exposed to cold weather during his tour of duty in Korea (or had disability due to a frostbite injury in service .  He was notified of that determination and of his appellate rights, and did not appeal it or submit new and material evidence within the following year.  Accordingly that decision is final based on the evidence then of record.  See 38 C.F.R. § 7105; 38 C.F.R. § 3.156.  

Evidence received since the January 1990 rating decision includes a March 2015 statement from a private physician, Dr. Coggins, who notes the Veteran "served in the Korean War and was involved in combat and exposed to extreme cold weather conditions.  In addition to the numbness and tingling of the ears since that time from the frostbite he received, [he] has been treated for skin cancers of both outer ears.  These cancers are more likely than not caused by the frostbite received during his combat time in Korea." 

As service connection for frostbite of the ears was previously denied premised on a factual finding that the Veteran was exposed to cold weather during his tour of duty in Korea (or had residuals of a cold injury sustained therein), for evidence to be new and material in the matter, it must be evidence not of record in January 1990 that tends to show that the Veteran was exposed to cold weather in Korea and sustained frostbite of the ears as a result of such exposure.  The Board notes that the Veteran's period of service in Korea is not clearly delineated in the record, and that if it encompassed service in winter months, it may readily be conceded that he was exposed to cold weather in the course of such service.  The March 2015 statement cited above is by a medical provider (competent by virtue of training to offer the opinion therein).  It indicates that the Veteran has disabilities attributable to remote cold injury (and supports that the Veteran sustained such injury -if it is established that he served in Korea during a time when conditions were consistent with cold injury.   [As the Veteran alleges 13 months of service in Korea presumably such period would have encompassed a winter.]  The new evidence submitted relates to an unestablished fact necessary to substantiate the claim of service connection for frostbite of the ears, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade v, 24 Vet. App. 110).  Accordingly, the Board finds that the additional evidence received is both new and material, and that the claim of service connection for frostbite of the ears may be reopened.  38 U.S.C.A. § 5108.


ORDER

The appeal to reopen a claim of service connection for frostbite of the ears is granted.


REMAND

On review of the record, the Board found that further development is needed for VA to fulfill its duty to assist the Veteran with the development of evidence necessary to substantiate his claim.   

The Veteran contends that he sustained frostbite of the ears from exposure to cold weather in Korea around January 1956.  He also asserts that he has been advised that his skin cancer of the ears is related to the frostbite in service.

Significantly the Veteran's service records are unavailable; the National Personnel Records Center (NPRC) that his service treatment records and service personnel records may have been destroyed by a fire at that facility (and that the information therein cannot be reconstructed (see December 1989 Informal Information Reply).  Therefore, VA has a heightened duty to assist in developing evidence to substantiate the claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Regarding the NPRC response in 1989 that the Veteran's records are unavailable as they were destroyed by fire, there is no indication in the record the AOJ thereafter undertook an exhaustive search of alternate source information that may help to substantiate the Veteran's claim.  The Veteran has indicated that he received treatment for  frostbite of the ears sustained in January 1956 and that same month at the1st Battalion 22nd Infantry field station in Inchon Korea.  [His representative notes that the treatment for frostbite in Korea was from January 1956 through March 1956, and from August 1956 through October 1956.]  Records of treatment at service hospitals (including field stations) were maintained separate from individual servicemen's service treatment and personnel records, and development for the information the Veteran's treatment at the field station in 1956 must be encompass facilities where such records were stored.  Furthermore, whether or not he served in Korea during the winter season should be ascertainable from alternate sources such as pay records and records of the units in which he service/where he was stationed/detailed.   [He has identified service with the 17th Infantry regiment.]  

Furthermore the Veteran has submitted a statement indicating (albeit without adequate rationale) that the claimed disorders are related to cold injury in service.  He has not been afforded a VA examination to ascertain the presence and likely etiology of the claimed disabilities.  In light of his contentions, submission, and the heightened duty to assist in this case, an examination to secure a medical opinion that adequately addresses the medical questions presented is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, it appears that pertinent treatment records may be outstanding.  The most recent records of his VA treatment in the record are dated in October 2013.  Records of treatment he has received for the claimed disabilities since may contain pertinent information  and must be sought.   Notably, records of any VA treatment for his claimed disorders that are outstanding are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for exhaustive development to ascertain whether or not the Veteran service in Korea during winter months and received treatment (including for the disabilities at issue) at such time.  His period of service in Korea (and specifically whether it included service during winter months) must be determined for the record.  Development must encompass all possible sources of the information, to include official Department of the Army records, unit records (rosters) for the months implicated (from units specifically including the 17th Infantry Regiment), military finance records, etc.   The development for alternate source records of his alleged treatment for frostbite in service must include all military records storage facilities where records of the 1st of the 22nd battalion field aid station may have been retired.  If no additional records are located/available, it must be so certified for the record, the scope of the search must be described in detail, and the Veteran must be so notified.   Thereafter, the AOJ must make formal findings for the record indicating whether or not the Veteran served in Korea during the winter season (and if the finding is that he did not, identifying the period of service that he is acknowledged to have served in Korea  (and where he served just prior and subsequent to that period), and whether or not he received treatment for frostbite in service.  The AOJ must outline the evidence relied upon for the determinations made.  

2.  The AOJ should also secure for the record complete clinical up-to-date records of any treatment the Veteran has received for the claimed disabilities (records of which have not already been associated with his record).  He must assist in the matter by identifying all providers (and submitting any necessary authorizations for VA to secure private records..  .

3.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain whether or not he has skin cancer of the ears and disability residual from frostbite of the ears and the likely etiology of such disabilities.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

a). Does the Veteran have any pathology of either ear that is a residual of a cold injury/frostbite in service?  If his service in Korea during the winter is not verified because records showing when he served there are irretrievably lost, please opine further whether or not he has pathology of either ear that is attributable to/consistent with a remote cold injury.  Please identify any such disability by diagnosis. 

b). Does the Veteran have skin cancer of either (or both) ear(s)?  If so, please identify the likely etiology of the skin cancer of the ear(s).  Specifically, is it at least as likely as not that it is related to a remote cold injury in service. 

The examiner must include rationale with all opinions.  

4.  Then, AOJ should then review the record and readjudicate the claims on appeal (service connection for residuals of frostbite of the ears de novo.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


